Order entered January 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01501-CR

                          LEONARD GEORGE GOOCH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-57715-Y

                                            ORDER
       On May 29, 2013, we ordered the Dallas County District Clerk to prepare and file a

supplemental clerk’s record containing a detailed itemization of the costs assessed in this case,

including but not limited to, specific court costs, fees, and court appointed attorney fees.   The

Dallas County Clerk subsequently filed a supplemental record.              However, the detailed

itemization of costs included in the supplemental record does not comply with the Texas Code of

Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006 (West 2006).


       Accordingly, we ORDER the Dallas County District Clerk to file, within ten days of the

date of this order, a second supplemental clerk’s record that contains a detailed itemization of the

costs assessed in this case that complies with 103.001 and 103.006 of the Texas Code of
Criminal Procedure. See id. art. 103.001 (“A cost is not payable by the person charged with the

cost until a written bill is produced or is ready to be produced, containing the items of cost,

signed by the officer who charged the cost or the officer who is entitled to receive payment for

the cost.”), 103.006 (“if a criminal action or proceeding . . . is appealed, an officer of the court

shall certify and sign a bill of costs that have accrued and send the bill to the court in which the

actions or proceeding is . . . appealed).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE